Exhibit 10.1

  

$300,000,000

 

Gran Tierra Energy Inc.

7.750% Senior Unsecured Notes due 2027



PURCHASE AGREEMENT

 

May 20, 2019

 



  

 

  

May 20, 2019

 

BofA Securities, Inc.
Credit Suisse Securities (USA) LLC
As Representatives of the Initial Purchasers

 

c/o BofA Securities, Inc.
One Bryant Park
New York, New York 10036

 

c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010

 

Ladies and Gentlemen:

 

Gran Tierra Energy Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several purchasers named in Schedule I hereto (the
“Initial Purchasers”) $300,000,000 aggregate principal amount of its 7.750%
Senior Unsecured Notes due 2027 (the “Notes”). BofA Securities, Inc. and Credit
Suisse Securities (USA) LLC have agreed to act as the representatives of the
several Initial Purchasers (the “Representatives”) in connection with the
offering and sale of the Notes.

 

The Securities (as defined below) will be issued pursuant to the provisions of
an indenture, to be dated as of May 23, 2019 (the “Indenture”), among the
Company, the Guarantors (as defined below) and U.S. Bank National Association,
as trustee (the “Trustee”).

 

The payment of principal, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally, by (i) the entities listed on the signature pages hereof as
guarantors (the “Subsidiary Guarantors”) and (iii) any subsidiary of the Company
formed or acquired after the Closing Date (as defined below) that executes an
additional guarantee in accordance with the terms of the Indenture, and their
respective successors and assigns (together with the Subsidiary Guarantors, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”). The Notes and
the Guarantees attached thereto are herein collectively referred to as the
“Securities.”

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Time of Sale Memorandum (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Time of Sale Memorandum (the first time when sales of the
Securities are made is referred to as the “Time of Sale”). The Securities will
be offered and sold to the Initial Purchasers without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), to qualified
institutional buyers in compliance with the exemption from registration provided
by Rule 144A under the Securities Act (“Rule 144A”) and in offshore transactions
in reliance on Regulation S under the Securities Act (“Regulation S”) and to
persons in Canada pursuant to available exemptions from the prospectus
requirement under applicable securities laws in each of the provinces of Canada
emanating from governmental authorities, including the respective rules and
regulations made thereunder together with applicable published national and
local instruments, policy statements, notices, blanket rulings and orders of the
securities commissions or other securities regulatory authorities in each of the
provinces of Canada (together, the “Canadian Securities Commissions”), and all
discretionary rulings and orders applicable to the Company, if any, of the
Canadian Securities Commissions (together, the “Canadian Securities Laws”). The
Company further understands that in respect of offers and sales of the
Securities made to persons outside of Canada that such offers and sales will be
completed pursuant to a prospectus exemption set forth in Alberta Securities
Commission Rule 72-501 – Distributions to Purchasers Outside Alberta (“ASC Rule
72-501”).

  

 1 

 



 

Pursuant to the terms of the Securities and the Indenture, investors who acquire
Securities shall be deemed to have agreed that Securities may only be resold or
otherwise transferred, after the date hereof, if such Securities are registered
for sale under the Securities Act or if an exemption from the registration
requirements of the Securities Act is available (including the exemptions
afforded by Rule 144A or Regulation S) or as otherwise described in the Time of
Sale Memorandum. The Company hereby confirms that it has authorized the use of
the Time of Sale Memorandum, the Final Memorandum (as defined below) and the
electronic road show as set forth on Schedule II in connection with the offer
and sale of the Securities by the Initial Purchasers.

 

In connection with the sale of the Securities, the Company has prepared and
delivered to each Initial Purchaser copies of a preliminary offering memorandum,
dated May 9, 2019 (the “Preliminary Memorandum”), and prepared and delivered to
each Initial Purchaser copies of a pricing supplement, dated May 20, 2019, in
the form of Schedule IV hereto (the “Pricing Supplement”), describing the terms
of the Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. For purposes of this
Agreement, “Additional Written Offering Communication” means any written
communication (as defined in Rule 405 under the Securities Act) that constitutes
an offer to sell or a solicitation of an offer to buy the Securities other than
the Preliminary Memorandum, the Pricing Supplement or the Final Memorandum; and
“Time of Sale Memorandum” means the Preliminary Memorandum together with the
Pricing Supplement and each Additional Written Offering Communication or other
information, if any, identified in Schedule II hereto under the caption Time of
Sale Memorandum. Promptly after this Agreement is executed and delivered, the
Company will prepare and deliver to each Initial Purchaser a final offering
memorandum, dated the date hereof (the “Final Memorandum”). As used herein, the
terms “Preliminary Memorandum,” “Time of Sale Memorandum” and “Final Memorandum”
shall include the documents incorporated by reference, or deemed incorporated by
reference, therein (the “Incorporated Documents”). The terms “supplement”,
“amendment” and “amend” as used herein with respect to the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum or any Additional
Written Offering Communication shall include all documents subsequently filed by
the Company with the Securities and Exchange Commission (the “Commission”)
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
or the Canadian Securities Commissions, as applicable, that are deemed to be
incorporated by reference therein.

 



 2 

 

  

For purposes of this Agreement, (i) all references to “$” or “dollars” are to
United States dollars, (ii) all references to “business day” shall mean a day on
which the NYSE MKT LLC (the “NYSE MKT”) and the Toronto Stock Exchange (the
“TSX”) are open for trading, (iii) the terms “herein,” “hereof,” “hereto,”
“hereinafter” and similar terms, as used in this Agreement, shall in each case
refer to this Agreement as a whole and not to any particular section, paragraph,
sentence or other subdivision of this Agreement, and (iv) the term “or,” as used
herein, is not exclusive.

 

1.             Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents and warrants to, and agrees
with each Initial Purchaser that, as of the Time of Sale and as of the Closing
Date:

 

(a)            (i) The Incorporated Documents, when filed with the Commission or
the Canadian Securities Commissions, as applicable, conformed or will conform,
as the case may be, in all material respects to the requirements of the Exchange
Act and Canadian Securities Laws, respectively, and none of the Incorporated
Documents included or, when filed with the Commission or the Canadian Securities
Commissions, as applicable, will include any untrue statement of a material fact
or omitted or, when filed, will omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (ii) the Time of Sale Memorandum, as of the Time
of Sale did not, and as of the Closing Date (as defined below) will not, include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (iii) any Additional
Written Offering Communication prepared, used or referred to by the Company,
when considered together with the Time of Sale Memorandum, at the time of its
use did not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and (iv) the Final
Memorandum, as of its date and as of the Closing Date (as defined below), will
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements in or omissions from the Time of Sale Memorandum, the Final
Memorandum or Additional Written Offering Communication based upon information
relating to any Initial Purchaser furnished to the Company by such Initial
Purchaser expressly for use therein, which, for the avoidance of doubt, shall
consist solely of the Initial Purchaser Information (as defined below).

 

(b)            Except for the Additional Written Offering Communications, if
any, identified in Schedule II hereto, and any electronic road show furnished to
you before first use, the Company has not prepared, used or referred to, and
will not, without your prior consent, prepare, use or refer to, any written
communication (as defined in Rule 405) that constitutes an offer to sell or a
solicitation of an offer to buy the Securities.

 

 3 

 



 

(c)            The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware, with
full corporate power and authority to own, lease and operate its properties and
assets and conduct its business as described in the Time of Sale Memorandum and
the Final Memorandum, and to enter into and perform its obligations under each
of this Agreement, the Indenture and the Securities.

 

(d)            Each Subsidiary Guarantor has been duly incorporated or formed,
as applicable and is validly existing as a corporation, exempted company,
limited liability company, unlimited liability company or partnership, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable, has the corporate, company or
partnership power, as applicable, and authority to own its property and to
conduct its business as described in the Time of Sale Memorandum and the Final
Memorandum, and to enter into and perform its obligations under each of this
Agreement, the Indenture and the Securities, as applicable.

 

(e)            The Company and each Subsidiary (as defined below) are duly
qualified to do business and are in good standing in each jurisdiction where the
ownership or leasing of its properties and assets or the conduct of its business
requires such qualification, except where the failure to be so qualified and in
good standing would not, individually or in the aggregate, either (i) have a
material adverse effect on the business, properties, management, condition
(financial or otherwise), liquidity, results of operations or prospects of the
Company and the Subsidiaries taken as a whole or (ii) prevent or materially
interfere with consummation of the transactions contemplated hereby (the
occurrence of any such effect or any such prevention or interference or any such
result described in the foregoing clauses (i) and (ii) being herein referred to
as a “Material Adverse Effect”).

 

(f)            The Company has no subsidiaries (as defined under the Securities
Act) other than those set forth on Schedule III hereto (collectively, the
“Subsidiaries”). Other than as set forth on Schedule III, the Company owns,
directly or indirectly, all of the issued and outstanding capital stock of, or
other equity interests in, each of the Subsidiaries. Except as described in the
Time of Sale Memorandum and the Final Memorandum, other than the capital stock
of, or other equity interests in, the Subsidiaries, the Company does not own,
directly or indirectly, any shares of stock or any other equity interests or
long-term debt securities of any corporation, firm, partnership, joint venture,
association or other entity. Except as disclosed in the Time of Sale Memorandum
and the Final Memorandum, all of the outstanding shares of capital stock of, or
other equity interests in, each of the Subsidiaries have been duly authorized
and validly issued, are fully paid and non-assessable, have been issued in
compliance with all applicable securities laws, were not issued in violation of
any preemptive right, resale right, right of first refusal or similar right and
are owned by the Company subject to no security interest, other encumbrance or
adverse claims (other than those provided in the Credit Agreement, originally
dated as of September 18, 2015, by and among the Company, Gran Tierra Energy
International Holdings, Inc., the Bank of Nova Scotia and the lenders party
thereto (as amended through, and including, the Closing Date) (the “Credit
Agreement”)). Except as otherwise disclosed in the Time of Sale Memorandum and
the Final Memorandum, no options, warrants or other rights to purchase,
agreements or other obligations to issue or other rights to convert any
obligation into shares of capital stock of, or equity interests in, the
Subsidiaries are outstanding. Complete and correct copies of the charters and
the by-laws of the Company and its Subsidiaries designated on Schedule III with
a cross (†) , as in effect as of the date hereof, and all amendments thereto
have been made available to the Representatives, and no changes therein will be
made on or after the date hereof through and including the Closing Date.

 



 4 

 

  

(g)            The Notes have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and issued,
delivered to and paid for in accordance with the terms of this Agreement, will
be valid and binding obligations of the Company, enforceable in accordance with
their terms, except as the enforcement thereof may be subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability, and will be entitled to the
benefits of the Indenture pursuant to which such Notes are to be issued.

 

(h)            This Agreement has been duly authorized, executed and delivered
by the Company and each Guarantor. When executed and delivered, this Agreement
will conform in all material respects to the descriptions thereof in the Time of
Sale Memorandum and the Final Memorandum.

 

(i)            The Guarantees on the Closing Date will be in the form
contemplated by the Indenture and have been duly authorized for issuance
pursuant to this Agreement and the Indenture; the Guarantees, at the Closing
Date, will have been duly executed by each of the Guarantors and, when the Notes
have been authenticated in the manner provided for in the Indenture and issued
and delivered against payment of the purchase price therefor, the Guarantees
will constitute valid and binding obligations of the Guarantors, enforceable in
accordance with their terms, except as the enforcement thereof may be subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and equitable principles of general applicability.

 

(j)            The Indenture has been duly authorized and, on the Closing Date,
will have been duly executed and delivered by the Company and each Guarantor,
and will constitute a valid and binding obligation of the Company and each
Guarantor, enforceable in accordance with its terms, except as the enforcement
thereof may be subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and equitable principles of general
applicability.

 



 5 

 

 

 (k)            Neither the Company nor any of the Subsidiaries is in breach or
violation of or in default under (nor has any event occurred which, with notice,
lapse of time or both, would result in any breach or violation of, constitute a
default under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (A) its charter, memorandum and
articles of association or by-laws or similar organizational documents, or
(B)(i) the Credit Agreement, or (ii) any other indenture, mortgage, deed of
trust, bank loan or credit agreement or other evidence of indebtedness, or any
license, lease, contract or other agreement or instrument to which it is a party
or by which it or any of its properties or assets may be bound or affected, or
(C) any U.S. federal, state, local or foreign law, or (D) any rule or regulation
of any U.S. federal, state, local or foreign governmental or regulatory
commission, board, body, authority or agency, or any self-regulatory
organization or other non-governmental regulatory authority (collectively, a
“Regulatory Authority”), or (E) any decree, judgment or order applicable to it
or any of its properties or assets, except, in the case of clauses (B)(ii), (C),
(D) and (E) above, for such breaches, violations or defaults as would not,
individually or in the aggregate, (x) have a Material Adverse Effect, or (y)
result in any material liability for any Initial Purchaser.

 

(l)            The execution, delivery and performance of this Agreement, the
Indenture, the issuance and sale of the Securities and the consummation of the
transactions contemplated hereby do not and will not conflict with, result in
any breach or violation of or constitute a default under (nor constitute any
event which, with notice, lapse of time or both, would result in any breach or
violation of, constitute a default under or give the holder of any indebtedness
(or a person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a part of such indebtedness under)
(or result in the creation or imposition of a lien, charge or encumbrance on any
property or asset of the Company or any Subsidiary pursuant to) (A) the charter,
memorandum and articles of association or by-laws or similar organizational
document of the Company or any of the Subsidiaries, or (B)(i) the Credit
Agreement, or (ii) any other indenture, mortgage, deed of trust, bank loan or
credit agreement or other evidence of indebtedness, or any license, lease,
contract or other agreement or instrument to which the Company or any of the
Subsidiaries is a party or by which any of them or any of their respective
properties or assets may be bound or affected, or (C) any U.S. federal, state,
local or foreign law, or (D) any rule or regulation of any Regulatory Authority
or (E) any decree, judgment or order applicable to the Company or any of the
Subsidiaries or any of their respective properties or assets, except, in the
case of clauses (B)(ii), (C), (D)and (E) above, for such breaches, violations or
defaults as would not, individually or in the aggregate, (x) have a Material
Adverse Effect, or (y) result in any material liability for any Initial
Purchaser.

 



 6 

 

  

(m)            No approval, authorization, license, registration, qualification,
decree, consent or order of or filing with any federal, state, local or foreign
governmental or regulatory commission, board, body, authority or agency, or of
or with any self-regulatory organization or other non-governmental regulatory
authority (including, without limitation, NYSE MKT and the TSX), or approval of
the stockholders of the Company, is necessary or required in connection with the
issuance and sale of the Securities or the consummation by the Company of the
transactions contemplated hereby, except for such approvals, authorizations,
licenses, registrations, qualifications, decrees, consents or orders of or
filings, the failure of which to obtain would not, individually or in the
aggregate, have a Material Adverse Effect, provided that the Company is required
to file with the applicable Canadian Securities Commission within 10 days of the
Closing Date report(s) of exempt distribution in accordance with Form 45-106F1
of NI 45-106 (as defined below) (with such modifications as permitted under ASC
Rule 72-501 in respect of sales outside of Canada) and the Final Offering
Memorandum and the Pricing Supplement with the applicable Canadian Securities
Commissions following the Closing Date, if applicable.

 

(n)            Each of the Company and the Subsidiaries has all necessary
permits, licenses, authorizations, consents and approvals issued by the
appropriate Regulatory Authorities and has made all necessary filings required
under any applicable law, regulation or rule, and has obtained all necessary
permits, licenses, authorizations, consents and approvals from other persons, in
order to conduct their respective businesses as described in the Time of Sale
Memorandum or the Final Memorandum, except as would not, individually or in the
aggregate, to have a Material Adverse Effect. Neither the Company nor any of the
Subsidiaries is in violation of, or in default under, or has received notice of
any proceedings relating to revocation or modification of, any such permit,
license, authorization, consent or approval or any U.S. federal, state, local or
foreign law, regulation or rule or any decree, judgment or order applicable to
the Company or any of the Subsidiaries, except where such violation, default,
revocation or modification would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(o)            Except as otherwise set forth in the Time of Sale Memorandum or
the Final Memorandum, there are no actions, suits, proceedings, claims,
investigations or inquiries pending or, to the Company’s knowledge, threatened
or contemplated to which the Company or any of the Subsidiaries or any of their
respective directors or officers is or would be a party or of which any of their
respective properties or assets is or would be subject at law or in equity,
before or by any Regulatory Authority, except any such action, suit, proceeding,
claim, investigation or inquiry which, if resolved adversely to the Company or
any Subsidiary, would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(p)            McDaniel & Associates Consultants Ltd. (“McDaniel”), which has
evaluated the Company’s reserves data as at December 31, 2018, has represented
to the Company that it is, and to the knowledge of the Company is, an
independent petroleum engineering firm with respect to the Company in accordance
with guidelines established by the Commission.

 



 7 

 

  

(q)            The oil and gas reserve estimates of the Company, included or
incorporated by reference in the Time of Sale Memorandum and the Final
Memorandum have been prepared by independent reserve engineers in accordance
with Commission guidelines or, in the case of the Form 51-101F1 in accordance
with applicable Canadian Securities Laws, in all material respects applied on a
consistent basis throughout the periods involved, and the Company has no reason
to believe that such estimates do not fairly reflect the oil and gas reserves of
the Company as of the dates indicated. Other than production of the reserves in
the ordinary course of business, intervening product price fluctuations and as
described in the Time of Sale Memorandum or the Final Memorandum, the Company is
not aware of any facts or circumstances that would have a Material Adverse
Effect on the reserves or the present value of future net cash flows therefrom
as described in the Time of Sale Memorandum or the Final Memorandum.

 

(r)            Any and all operations of the Company and each of the
Subsidiaries, and to the best of the Company’s knowledge, any and all operations
by third parties on or in respect of the assets and properties of the Company
and each of the Subsidiaries, have in all material respects been conducted in
accordance with good oil and gas industry practice and in material compliance
with applicable laws, rules, regulations, orders and directions of government
and other competent authorities, except where the failure to so conduct
operations would not have a Material Adverse Effect.

 

(s)            (i) KPMG LLP, whose report on the consolidated financial
statements of the Company as of and for the year ended December 31, 2018 is
included or incorporated by reference in the Time of Sale Memorandum and the
Final Memorandum, are independent registered public accountants as required by
the Securities Act and by the rules of the Public Company Accounting Oversight
Board.

 

(ii) Deloitte LLP, whose reports on the consolidated financial statements of the
Company as of December 31, 2017 and for each of the two years in the period
ended December 31, 2017 is included or incorporated by reference in the Time of
Sale Memorandum and the Final Memorandum, are independent registered public
accountants as required by the Securities Act and by the rules of the Public
Company Accounting Oversight Board.

 

(t)            The financial statements included or incorporated by reference in
the Time of Sale Memorandum and the Final Memorandum, together with the related
notes and schedules, present fairly, in all material respects, the consolidated
financial position of the Company and the Subsidiaries as of the dates indicated
and the consolidated results of operations, cash flows and changes in
stockholders’ equity of the Company and its Subsidiaries for the periods
specified and have been prepared in compliance with the requirements of the
Securities Act and in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved.
The other financial and statistical data included in the Time of Sale Memorandum
and the Final Memorandum are accurately and fairly presented and prepared on a
basis consistent with the financial statements and books and records of the
Company. The Company and the Subsidiaries do not have any material liabilities
or obligations, direct or contingent (including any off-balance sheet
obligations), not described in the Time of Sale Memorandum and the Final
Memorandum. All disclosures included in the Time of Sale Memorandum and the
Final Memorandum regarding “non-GAAP financial measures” (as such term is
defined by the rules and regulations of the Commission) comply with Regulation G
under the Exchange Act and Item 10 of Regulation S-K under the Securities Act,
to the extent applicable.

 



 8 

 

  

(u)            Except as disclosed in the Time of Sale Memorandum or the Final
Memorandum, each stock option granted under any stock option plan of the Company
or any Subsidiary (each, a “Stock Plan”) was granted with a per share exercise
price no less than the fair market value (as defined in the applicable Stock
Plan) per share of Common Stock on the grant date of such option, and no such
grant involved any “back-dating” or similar practice with respect to the
effective date of such grant. Each such stock option (i) was granted in
compliance with applicable law and with the applicable Stock Plan(s), (ii) was
duly approved by the Board of Directors (or a duly authorized committee or other
delegate thereof) of the Company or such Subsidiary, as applicable, and (iii)
has been properly accounted for in the Company’s consolidated financial
statements in accordance with GAAP and disclosed in the Time of Sale Memorandum
and the Final Memorandum.

 

(v)            Except as disclosed in the Time of Sale Memorandum or the Final
Memorandum, subsequent to the respective dates as of which information is given
in the Time of Sale Memorandum or the Final Memorandum, there has not been,
whether or not arising in the ordinary course of business, (i) any material
adverse change, or any development involving a prospective material adverse
change, in the business, properties, management, condition (financial or
otherwise), liquidity or results of operations of the Company and the
Subsidiaries taken as a whole (a “Material Adverse Change”), (ii) any
transaction which is material to the Company and the Subsidiaries taken as a
whole, (iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations) incurred by the Company or any Subsidiary that is
material to the Company and the Subsidiaries taken as a whole, (iv) any change
in the capital stock of, or other equity interests in, or outstanding
indebtedness of, the Company or any Subsidiaries other than any changes in the
ordinary course or (v) any dividend or distribution of any kind declared, paid
or made on the capital stock of, or other equity interests in, the Company or
any Subsidiary.

 



 9 

 

  

(w)            The Company and its Subsidiaries are not, and after giving effect
to the offer and sale of the Securities and the application of the proceeds
thereof as described in each of the Time of Sale Memorandum and the Final
Memorandum, none of them will be, an “investment company”, as defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

(x)            Except as otherwise set forth in the Time of Sale Memorandum or
the Final Memorandum, or such as in the aggregate does not now cause or will in
the future cause a Material Adverse Effect, the Company or one of the
Subsidiaries has title to or the irrevocable right to produce and sell its
hydrocarbons (for the purposes of this clause, the foregoing are referred to as
the “Company Interests”). Except as otherwise set forth in the Time of Sale
Memorandum or the Final Memorandum, the Company represents and warrants that the
Company Interests: (i) with respect to oil and gas properties underlying the
Company’s estimates of its net proved oil and natural gas reserves contained or
incorporated by reference in the Time of Sale Memorandum and the Final
Memorandum, (A) such title, if any, is legal, good and defensible title in
conformity with customary industry standards, free and clear of all liens,
security interests, pledges, charges, encumbrances, mortgages and restrictions,
except for liens, security interests, pledges, charges, encumbrances, mortgages
and restrictions under operating agreements, unitization and pooling agreements,
production sales contracts, farmout agreements and other oil and gas exploration
participation and production agreements, in each case that secure payment of
amounts not yet due and payable or other unmatured obligations and are of a
scope and nature customary for the oil and gas industry or arise in connection
with drilling and production operations, or (B) such rights, if any, are free
and clear of encumbrances, adverse claims and any royalties, production
payments, working interest reductions or other similar encumbrances, in each
case that are not accurately reflected in the Summary Reserves Assessment and
Evaluation Report included in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2018, created by, through, or under the Company or any
of its Subsidiaries, except arising out of (x) the Credit Agreement, or (y)
those arising in the ordinary course of business of the Company, and the Company
and its Subsidiaries hold the Company Interests under valid, subsisting, binding
and enforceable leases, authorizations, concessions, concession agreements,
contracts, subleases, reservations or other agreements, except where the failure
to so hold would not have, individually or in the aggregate, a Material Adverse
Effect and (ii) with respect to real and personal property other than that
annexed to oil and gas interests, such title is free and clear of all material
liens, security interests, pledges, charges, encumbrances, mortgages and
restrictions. No real property owned, leased, licensed, or used by the Company
lies in an area that is, or to the knowledge of the Company will be, subject to
restrictions that would prohibit the continued effective ownership, leasing,
licensing, exploration, development or production or use of such real property
in the business of the Company as presently conducted or as the Time of Sale
Memorandum or the Final Memorandum indicates the Company contemplates
conducting, except as may be properly described in the Time of Sale Memorandum
or the Final Memorandum, or such as in the aggregate would not reasonably be
expected to result in a Material Adverse Effect. Except as disclosed in the Time
of Sale Memorandum or the Final Memorandum, there are no defects, failures or
impairments in the Company Interests to its oil and gas assets, whether or not
an action, suit, proceeding or inquiry is pending or threatened and whether or
not discovered by any third party, which individually or in the aggregate would
have (A) a Material Adverse Effect or (B) a material adverse effect on: (x) the
quantity and pre-tax present worth values of the oil and natural gas reserves of
the Company shown in the Reserves Assessment, (y) the current production of the
Company and the Subsidiaries taken as a whole, or (z) the current cash flow of
the Company and the Subsidiaries taken as a whole.

 



 10 

 

  

(y)            Each of the Company and the Subsidiaries owns, licenses or
otherwise has the right to use all inventions, patent applications, patents,
trademarks (both registered and unregistered), trade names, service names,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), copyrights,
service marks and other intellectual property as described in the Time of Sale
Memorandum and the Final Memorandum or which is necessary for the conduct of, or
material to, its business (collectively, the “Intellectual Property”), and the
Company is unaware of any claim to the contrary or any challenge by any other
person to the rights of the Company or any of the Subsidiaries with respect to
the Intellectual Property, except in each case as would not, individually or in
the aggregate, have a Material Adverse Effect. Neither the Company nor any of
the Subsidiaries has infringed or is infringing the intellectual property of a
third party, and neither the Company nor any Subsidiary is subject to any
pending claim, or aware of any threatened or contemplated claim, by a third
party to the contrary, except as would not, individually or in the aggregate,
have a Material Adverse Effect.

 

(z)            The Company and each of its Subsidiaries’ information technology
and computer systems, networks, hardware, software, websites, applications,
equipment and technology (collectively, “IT Systems”) are adequate for, and
operate and perform in all material respects as required in connection with the
operation of the business of the Company and each of its Subsidiaries as
currently conducted, free and clear of all material bugs, errors, defects,
Trojan horses, time bombs, malware and other corruptants. The Company and each
of its Subsidiaries have implemented and maintained commercially reasonable
controls, policies, procedures and safeguards to maintain and protect their
material confidential information and the integrity, continuous operation,
redundancy and security of all IT Systems and data (including all personal,
personally identifiable, sensitive, confidential or regulated data (“Data”)),
and there has been no security breach or other compromise of or relating to the
same, except for those that have been remedied without material cost or
liability or the duty to notify any other person, nor any incidents under
internal review or investigations relating to the same. The Company and each of
its Subsidiaries have not been notified of, and have no knowledge of any event
or condition that would reasonably be expected to result in, any security breach
or other compromise to their IT Systems and Data. The Company and each of its
Subsidiaries are presently in compliance with all applicable laws or statutes
and all judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Data and to
the protection of such IT Systems and Data from unauthorized use, access,
misappropriation.

 



 11 

 



 

(aa)            Except for matters which would not, individually or in the
aggregate, have a Material Adverse Effect, (i) there is (A) no unfair labor
practice complaint pending or, to the Company’s knowledge, threatened or
contemplated against the Company or any of the Subsidiaries before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or, to the Company’s
knowledge, threatened or contemplated, (B) no strike, labor dispute, slowdown or
stoppage pending or, to the Company’s knowledge, threatened or contemplated
against the Company or any of the Subsidiaries and (C) no union representation
dispute currently existing concerning the employees of the Company or any of the
Subsidiaries, (ii) to the Company’s knowledge, no union organizing activities
are currently taking place concerning the employees of the Company or any of the
Subsidiaries and (iii) there has been no violation of any federal, state, local
or foreign law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws or any provision of the Employee
Retirement Income Security Act of 1974, as amended, or the rules and regulations
promulgated thereunder concerning the employees of the Company or any of the
Subsidiaries.

 

(bb)            Except as would not, individually or in the aggregate, have a
Material Adverse Effect: (i) the Company and its Subsidiaries and their
respective properties, assets and operations are in compliance with, and the
Company and each of its Subsidiaries hold and are in compliance with the
requirements of all permits, authorizations and approvals required under any
applicable federal, state, local or foreign law, statute, ordinance, rule,
regulation, order, decree, judgment, or injunction, relating to the protection
of occupational health and safety, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, those relating to the
distribution, processing, generation, treatment, storage, disposal,
transportation, other handling or release or threatened release of Hazardous
Materials (as defined below) (“Environmental Law”); and (ii) neither the Company
nor any of its Subsidiaries (a) has agreed to assume, undertake or provide
indemnification for any liability of any other person, (b) is conducting or
paying for, in whole or part, any investigation, remediation or corrective
action at any location, or (c) incurred any costs or liabilities, in each case
relating to any Environmental Law or any actual or alleged release or threatened
release or cleanup at any location of any flammable explosives, radioactive
materials, toxic chemicals, pollutants, contaminants, hazardous or toxic
substances or wastes, petroleum or petroleum products, asbestos-containing
materials or mold or any other hazardous materials as defined or regulated by or
which may give rise to liability under any applicable law (“Hazardous
Materials”). Except as would not result in monetary sanctions over $100,000,
neither the Company nor any of its Subsidiaries: (a) is the subject of any
pending or, to the Company’s knowledge, threatened investigation, (b) has
received any notice or claim, (c) is a party to or affected by any pending or,
to the Company’s knowledge, threatened action, suit or proceeding, or (d) is
bound by any judgment, decree or order, in each case relating to any
Environmental Law or release or threatened release of any Hazardous Materials.
The Company and each of the Subsidiaries hold all material licenses, permits and
approvals required under any Environmental Laws in connection with the operation
of their businesses and the ownership and use of their assets, all such
licenses, permits and approvals are in full force and effect, and except for
notifications in the ordinary course of business and conditions of general
application to assets of reclamation obligations under environmental protection
legislation in any other jurisdiction in which they conduct their business,
neither the Company nor any of the Subsidiaries has received any notification
pursuant to any Environmental Law that any work, repairs, constructions or
capital expenditures are required to be made by it as a condition of continued
compliance with any Environmental Law, or any license, permit or approval issued
pursuant thereto, or that any license, permit or approval referred to above is
about to be reviewed, made subject to limitations or conditions, revoked,
withdrawn or terminated, except as would not, individually or in the aggregate,
have a Material Adverse Effect. There are no past, present or, to the Company’s
or Subsidiaries’ knowledge, reasonably anticipated future events, conditions,
circumstances, activities, practices, actions, omissions or plans that would
reasonably be expected to have a material effect on capital expenditures,
earnings or competitive position of the Company or any of its Subsidiaries
under, or to interfere with or prevent compliance by the Company or any of its
Subsidiaries with, any Environmental Law. In the ordinary course of their
business, the Company and each of the Subsidiaries conduct periodic reviews of
the effect of the Environmental Laws on their respective properties, assets and
operations, in the course of which they identify and evaluate associated costs
and liabilities (including, without limitation, any capital or operating
expenditures required for cleanup, closure of properties or compliance with the
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties).

 



 12 

 



 

(cc)            All tax returns required to be filed by the Company and each of
the Subsidiaries have been timely filed, and all taxes and other assessments of
a similar nature (whether imposed directly or through withholding), including
any interest, additions to tax or penalties applicable thereto due or claimed to
be due from such entities, have been timely paid, other than those being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP or those that would not, individually or in the aggregate,
have a Material Adverse Effect.

 



 13 

 

  

(dd)            As at the date hereof the Company is not aware of any material
tax liability that is not properly accounted for in accordance with GAAP of the
Company or any of the Subsidiaries and the Company is not aware of any grounds
which will prompt a reassessment.

 

(ee)            There are no stamp, registration, documentary or other issuance
or transfer taxes or duties or other similar fees or charges required to be paid
by or on behalf of the Initial Purchasers in connection with the execution and
delivery of the transaction documents or the offer or sale of the Notes,
provided that Cayman Islands stamp duty will be payable on any transaction
document or Note executed in or brought into, or produced before a court of, the
Cayman Islands.

 

(ff)            Except as otherwise disclosed in the Time of Sale Memorandum or
the Final Memorandum, no interest, principal, premium, if any, or other payments
in respect of the Notes will be subject to withholding or deductions on account
of taxes under the current laws and regulations of the Cayman Islands, United
States, Canada or any political subdivision or taxing authority thereof.

 

(gg)            Except as disclosed in the Time of Sale Memorandum or the Final
Memorandum, neither the Company nor any of the Subsidiaries is a party to or
bound by any agreement of guarantee, indemnification (other than an
indemnification of directors and officers in accordance with the by-laws of the
Company or any of the Subsidiaries and applicable law and other rights of
indemnification or guarantees granted under registrar and transfer agency
agreements, agency or underwriting agreements, financial and strategic advisory
agreements, confidentiality agreements, to the Company’s bankers or pursuant to
operating agreements, sale agreements or similar agreements in the ordinary
course of business) or any other like commitment of the obligations, liabilities
(contingent or otherwise) or indebtedness of any other person.

 

(hh)            The Company and each of the Subsidiaries maintain insurance
covering their respective properties, assets, operations, personnel and
businesses as the Company reasonably deems adequate. Such insurance insures
against such losses and risks to an extent which is adequate in accordance with
customary industry practice to protect the Company and the Subsidiaries and
their respective properties, assets, operations, personnel and businesses in all
material respects. All such insurance is, to the Company’s knowledge, fully in
force. Neither the Company nor any Subsidiary has reason to believe that it will
not be able to renew any such insurance as and when such insurance expires.

 

(ii)            Except as otherwise set forth in the Time of Sale Memorandum or
the Final Memorandum, neither the Company nor any Subsidiary has sent or
received any communication regarding termination of, or intent not to renew, any
of the contracts or other documents referred to or described in the Time of Sale
Memorandum or the Final Memorandum, or referred to or filed as an exhibit to any
Incorporated Document, and no such termination or non-renewal has been
threatened by the Company or any Subsidiary or, to the Company’s knowledge, any
other party to any such contract or other document.

 



 14 

 

  

(jj)            The Company and each of the Subsidiaries maintain effective
internal control over financial reporting (as defined in Rules 13a-15 and 15d-15
under the Exchange Act), and a system of internal accounting controls sufficient
to provide reasonable assurance that: (i) transactions are executed in
accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences; and (v) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Time of Sale Memorandum and the Final Memorandum, if any, fairly presents
the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto. The
Company’s independent registered public accountants and the Audit Committee of
the Board of Directors of the Company have been advised of (i) all significant
deficiencies and material weaknesses, if any, in the design or operation of the
Company’s internal control over financial reporting (whether or not remediated)
and (ii) all fraud, if any, whether or not material, that involves management or
other employees who have a role in the Company’s internal control over financial
reporting. All material weaknesses and unremediated significant deficiencies, if
any, in the Company’s internal control over financial reporting are disclosed in
the Time of Sale Memorandum or the Final Memorandum. Since the end of the
Company’s most recent audited fiscal year, except as disclosed in the Time of
Sale Memorandum or the Final Memorandum, there have not been any changes in the
Company’s internal control over financial reporting that have materially
affected, or are reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(kk)            The Company and each of the Subsidiaries maintain effective
disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under
the Exchange Act) designed to ensure that information required to be disclosed
by the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time period specified
in the Commission’s rules and forms, and is accumulated and communicated to
management of the Company, including its principal executive officer and its
principal financial officer, as appropriate, to allow timely decisions regarding
disclosure.

 

(ll)            Except as disclosed in the Time of Sale Memorandum or the Final
Memorandum, neither the Company nor any of the Subsidiaries has any loans or
other indebtedness outstanding which have been made to or from any of its
shareholders, officers, directors or employees or any other person not dealing
at arm’s length with the Company or any of the Subsidiaries that are currently
outstanding in amounts exceeding $500,000, other than any loans of other
indebtedness between the Company and any of its Subsidiaries or between any such
Subsidiaries.

 



 15 

 

  

(mm)            No officer, director, employee or any other individual (other
than the Company or any of its Subsidiaries or as disclosed in the Time of Sale
Memorandum or the Final Memorandum) not dealing at arm’s length with the Company
or any of the Subsidiaries or, to the knowledge of the Company, any “associate”
or “affiliate” (as such terms are defined in the Securities Act (Alberta)) of
any such individual, owns, has or is entitled to any royalty, net profits
interest, carried interest or any other encumbrances or claims of any nature
whatsoever which are based on production from the properties or assets of the
Company and the Subsidiaries (taken as a whole) or any revenue or rights
attributed thereto.

 

(nn)            The Company, the Subsidiaries and the Company’s directors and
officers are each in compliance in all material respects with all applicable
effective provisions of the Sarbanes-Oxley Act and the rules and regulations of
the Commission and NYSE MKT promulgated thereunder and with all applicable
Canadian Securities Laws and rules and regulations of the TSX.

 

(oo)            The Company is a “reporting issuer” in each of the provinces of
Canada within the meaning of applicable Canadian Securities Laws, and is not in
material default of any requirement in relation thereto.

 

(pp)            Neither the Company nor, to its knowledge, having conducted no
inquiry, any of its shareholders is a party to any unanimous shareholders
agreement, pooling agreement, and, voting trust (with respect to any voting
trust, other than as disclosed in the Time of Sale Memorandum or the Final
Memorandum) or other similar type of arrangements in respect of outstanding
securities of the Company.

 

(qq)            None of the Canadian Securities Commissions has issued any
order: (A) requiring trading in any of the Company’s securities to cease, (B)
preventing or suspending the use of the Time of Sale Memorandum or the Final
Memorandum, or (C) preventing the distribution of the Securities in any province
of Canada. The Company has not been informed that any such proceedings have been
instituted for that purpose and, to the knowledge of the Company, no such
proceedings are pending or contemplated.

 

(rr)            Each forward-looking statement contained in the Time of Sale
Memorandum and the Final Memorandum has been made or reaffirmed by the Company
with a reasonable basis and in good faith.

 

(ss)            All statistical or market-related data included in the Time of
Sale Memorandum and the Final Memorandum are based on or derived from sources
that the Company reasonably believes to be reliable and accurate, and the
Company has obtained the written consent to the use of such data from such
sources to the extent required.

 



 16 

 

  

(tt)            None of the Company, any of the Subsidiaries or, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
other person acting on behalf of the Company or any of the Subsidiaries is aware
of or has taken any action, directly or indirectly, that (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect bribe,
rebate, payoff, influence payment, kickback or other unlawful payment or benefit
to any foreign or domestic government official or employee; (iii) would result
in a violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), the Corruption
of Foreign Public Officials Act (Canada), as amended (the “CFPOA”), any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions or
any other applicable anti-bribery or anti-corruption law or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit. The Company,
the Subsidiaries and, to the knowledge of the Company, its affiliates have
conducted their businesses in compliance with the FCPA, the CFPOA and such other
applicable laws, when applicable, and have instituted and maintain policies and
procedures designed to ensure, and reasonably expected to ensure, continued
compliance therewith.

 

(uu)            The operations of the Company and the Subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), as amended, the money
laundering and proceeds of crime statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Regulatory Authority
(collectively, the “Money Laundering Laws”). No action, suit or proceeding by or
before any court or Regulatory Authority involving the Company or any of the
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened or contemplated.

 

(vv)            None of the Company, any of the Subsidiaries, or, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
other person acting on behalf of the Company or any of the Subsidiaries is: (i)
currently subject to or the target of any sanctions administered or enforced by
the United States Government, including, without limitation, the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”) (including,
without limitation, the designation as a “specially designated national” or
“blocked person”), the United Nations Security Council, the European Union, the
Swiss Secretariat of Economic Affairs, Her Majesty’s Treasury; (ii) identified
on a list established under section 83.05 of the Criminal Code (Canada) or any
of the regulations issued under the Special Economic Measures Act (Canada); or
(iii) currently subject to or the target of any sanctions administered or
enforced by any other relevant sanctions authority (collectively, “Sanctions”),
nor is the Company located, organized or resident in a country or territory that
is the subject of Sanctions including, without limitation, Cuba, Iran, North
Korea, Sudan, Syria and Crimea (each a “Sanctioned Country”). The Company will
not directly or indirectly use the proceeds from its sale of Securities
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other person or entity, to
fund any activities of or business with any person or entity, or in any
Sanctioned Country or in any other manner that will result in a violation of
Sanctions by any person or entity (including any person or entity participating
in the offering, whether as underwriter, advisor, investor or otherwise).

  

 17 

 



 

(ww)            No Subsidiary is currently prohibited, directly or indirectly,
from paying any dividends or making other distributions to the Company, from
repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s properties or assets to
the Company or any other Subsidiary of the Company, except, in each case, as
described in the Time of Sale Memorandum and the Final Memorandum.

 

(xx)            Except pursuant to this Agreement, neither the Company nor any
of the Subsidiaries has incurred any liability for any finder’s or broker’s fee
or agent’s commission in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby or by the
Final Memorandum.

 

(yy)            Neither the Company nor any of its Subsidiaries nor any of their
respective directors, officers, affiliates or controlling persons has taken,
directly or indirectly, any action designed, or which has constituted or might
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities.

 

(zz)            Any certificate signed by an officer of the Company or any of
its Subsidiaries and delivered to the Initial Purchasers or counsel for the
Initial Purchasers pursuant to or in connection with this Agreement shall be
deemed a representation and warranty by the Company to the Initial Purchasers as
to the matters covered thereby as of the date or dates indicated in such
certificate.

 

(aaa)            The Securities to be purchased by the Initial Purchasers from
the Company will on the Closing Date be in the form contemplated by the
Indenture. The Securities and the Indenture will conform to the descriptions
thereof in the Time of Sale Memorandum and the Final Memorandum.

  

 18 

 



 

(bbb)            At May 23, 2019, on a consolidated basis, after giving pro
forma effect to the issuance and sale of the Notes pursuant hereto and the
application of the net proceeds therefrom as described in the Time of Sale
Memorandum and the Final Memorandum, the Company would have an authorized and
outstanding capitalization as set forth in the Time of Sale Memorandum and the
Final Memorandum, respectively, under the caption “Capitalization”.

 

(ccc)            Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) has, directly or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
securities (as defined in the Securities Act), that it or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act or qualification of the Securities for
distribution by way of a prospectus under applicable Canadian Securities Laws.

 

(ddd)            Without the Representatives’ prior consent, none of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no representation is made) has
solicited offers for, or offered or sold, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or in any manner which would require the
qualification of the Securities for distribution by way of a prospectus under
applicable Canadian Securities Laws.

 

(eee)            Assuming the accuracy of the representations and warranties of
the Initial Purchasers contained in Section 7 and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Memorandum and the Final
Memorandum, to register the Securities under the Securities Act or to qualify
the Securities for distribution by way of filing a prospectus in Canada with the
Canadian Securities Commissions, provided that the Company is required to file
with the applicable Canadian Securities Commission within 10 days of the Closing
Date report(s) of exempt distribution in accordance with Form 45-106F1 of NI
45-106 (with such modifications as permitted under ASC Rule 72-501 in respect of
sales outside of Canada) and the Final Offering Memorandum and the Pricing
Supplement with the applicable Canadian Securities Commissions following the
Closing Date, if applicable.

 

(fff)            At the Closing Date, the Securities will not be of the same
class, within the meaning of Rule 144A(d)(3) under the Securities Act, as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act or quoted in an automated inter-dealer quotation system; and
each of the Time of Sale Memorandum, as of the Time of Sale, and the Final
Memorandum, as of its date, includes or will include all the information that,
if requested by a prospective purchaser of the Securities, would be required to
be provided to such prospective purchaser pursuant to Rule 144A(d)(4) under the
Securities Act and, to the extent applicable in respect of prospective
purchasers resident in Canada.

 



 19 

 

  

(ggg)            The Company, the Guarantors and their affiliates and all
persons acting on their behalf (other than the Initial Purchasers, as to whom
the Company make no representation) have complied with and will comply with the
offering restrictions requirements of Regulation S in connection with the
offering of the Securities outside the United States and, in connection
therewith, the Time of Sale Memorandum will contain the disclosure required by
Rule 902. The Company is a “reporting issuer”, as defined in Rule 902 under the
Securities Act.

 

2.             Agreements to Sell and Purchase. Each of the Company and the
Guarantors hereby agrees to issue and sell to the Initial Purchasers, and each
Initial Purchaser, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees, severally
and not jointly, to purchase from the Company and the Guarantors the respective
principal amount of Securities set forth in Schedule I hereto opposite its name
at a purchase price of 97.043% of the principal amount thereof (the “Purchase
Price”), plus accrued and unpaid interest, if any, from May 23, 2019 to the
Closing Date (as defined below).

 

3.             Terms of Offering. You have advised the Company that the Initial
Purchasers will make an offering of the Securities purchased by the Initial
Purchasers hereunder as soon as practicable after this Agreement is entered into
as in your judgment is advisable.

 

4.             Payment and Delivery. Payment for the Securities shall be made to
the Company in Federal or other funds immediately available in New York City
against delivery of such Securities to the Representatives through the
facilities of The Depository Trust Company for the respective accounts of the
several Initial Purchasers at 10:00 a.m., New York City time, on May 23, 2019,
or at such other time on the same or such other date, not later than May 30,
2019, as shall be designated in writing by the Representatives. The time and
date of such payment are hereinafter referred to as the “Closing Date.” Such
delivery and payment shall be made at the offices of Davis Polk & Wardwell LLP,
450 Lexington Avenue, New York, New York 10017 (or such other place as may be
agreed to by the Company and the Representatives). The Company hereby
acknowledges that circumstances under which the Representatives may provide
notice to postpone the Closing Date as originally scheduled include, but are in
no way limited to, any determination by the Company or the Initial Purchasers to
recirculate to investors copies of an amended or supplemented Final Memorandum
or a delay as contemplated by the provisions of Section ‎10 hereof.

 

The Notes shall be in definitive form or global form, as specified by the
Representatives, and registered in such names and in such denominations as the
Representatives shall request in writing not later than two full business days
prior to the Closing Date. The Securities shall be delivered to the
Representatives on the Closing Date for the respective accounts of the Initial
Purchasers, with any transfer taxes payable in connection with the transfer of
the Securities to the Initial Purchasers duly paid, against payment of the
Purchase Price therefor plus accrued interest, if any, to the date of payment
and delivery. Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a condition to the obligations of the Initial
Purchasers.

 



 20 

 

  

5.             Conditions to the Initial Purchasers’ Obligations. The several
obligations of the Initial Purchasers to purchase and pay for the Securities as
provided herein on the Closing Date are subject to the satisfaction or waiver,
as determined by the Representatives in their sole discretion, of the following
conditions precedent on or prior to the Closing Date:

 

(a)            Subsequent to the execution and delivery of this Agreement and
prior to the Closing Date:

 

(i)            there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded the Company or any of the securities of the
Company or any of its Subsidiaries or in the rating outlook for the Company by
any “nationally recognized statistical rating organization,” as such term is
defined in Section 3(a)(62) of the Exchange Act; and

 

(ii)           there shall not have been any material adverse change in the
business, properties, management, condition (financial or otherwise), liquidity,
results of operations or prospects of the Company and the Subsidiaries, taken as
a whole, from that set forth in the Time of Sale Memorandum and the Final
Memorandum that, in your judgment, is material and adverse and that makes it, in
your judgment, impracticable to market the Securities on the terms and in the
manner contemplated in the Time of Sale Memorandum and the Final Memorandum.

 

(b)            The representations and warranties of the Company and the
Guarantors contained in this Agreement shall be true and correct on and as of
the Time of Sale and on and as of the Closing Date as if made on and as of the
Closing Date; the statements of the Company’s officers made pursuant to any
certificate delivered in accordance with the provisions hereof shall be true and
correct on and as of the date made and on and as of the Closing Date; the
Company and the Guarantors shall have performed all covenants and agreements and
satisfied all conditions on their part to be performed or satisfied hereunder at
or prior to the Closing Date.

 

(c)            The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by the principal executive
officer and principal financial officer of the Company to the effect that, since
the date of this Agreement:

 



 21 

 

  

(i)                 there has not occurred any downgrading, nor has any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its Subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined in Section
3(a)(62) of the Exchange Act;

 

(ii)                 there has not been a Material Adverse Change since the date
as of which disclosure is made in the Time of Sale Memorandum;

 

(iii)                 the representations and warranties of the Company and the
Guarantors contained in this Agreement were true and correct as of the Time of
Sale and are true and correct as of the Closing Date; and

 

(iv)                 the Company and the Guarantors have complied with all of
the agreements and satisfied all of the conditions on their part to be performed
or satisfied hereunder on or before the Closing Date.

 

(d)            The Initial Purchasers shall have received on the Closing Date an
opinion and negative assurance letter of Gibson, Dunn & Crutcher LLP, U.S.
counsel for the Company, dated the Closing Date, to the effect set forth in
Exhibit A. Such opinion and letter shall be rendered to the Initial Purchasers
at the request of the Company and shall so state therein.

 

(e)            The Initial Purchasers shall have received on the Closing Date an
opinion of Stikeman Elliott LLP, Canadian counsel for the Company, dated the
Closing Date, to the effect set forth in Exhibit B. Such opinion and letter
shall be rendered to the Initial Purchasers at the request of the Company and
shall so state therein.

 

(f)            The Initial Purchasers shall have received on the Closing Date an
opinion of Walkers, Cayman Islands counsel for the Company, dated the Closing
Date, to the effect set forth in Exhibit C. Such opinion and letter shall be
rendered to the Initial Purchasers at the request of the Company and shall so
state therein.

 

(g)            [Reserved].

 

(h)            The Initial Purchasers shall have received a letter from
McDaniel, dated the date hereof, in form and substance satisfactory to the
Initial Purchasers, containing statements and information of the type ordinarily
included in reserve engineers “comfort letters” to underwriters with respect to
reserve information included or incorporated by reference in the Time of Sale
Memorandum and the Final Memorandum or any amendment or supplement thereto.

 

(i)            The Initial Purchasers shall have received a letter from
McDaniel, dated the Closing Date, to the effect that they reaffirm the
statements made in the letter furnished pursuant to Section 5(h) hereof, except
that the specified date referred to shall be a date not more than three business
days prior to the Closing Date.

 



 22 

 

  

(j)            The Initial Purchasers shall have received on the Closing Date an
opinion and negative assurance letter of Davis Polk & Wardwell LLP, U.S. counsel
for the Initial Purchasers, dated the Closing Date, with respect to such matters
as may be reasonably requested by the Initial Purchasers.

 

(k)            The Initial Purchasers shall have received on the Closing Date an
opinion of McCarthy Tétrault LLP, Canadian counsel for the Initial Purchasers,
dated the Closing Date, with respect to such matters as may be reasonably
requested by the Initial Purchasers.

 

(l)            On the date hereof, the Initial Purchasers shall have received
from each of KPMG LLP and Deloitte LLP a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representatives, covering the financial information in the Time of Sale
Memorandum and other customary matters. In addition, on the Closing Date, the
Initial Purchasers shall have received from each of KPMG LLP and Deloitte LLP a
“bring-down comfort letter” dated the Closing Date addressed to the Initial
Purchasers, in form and substance satisfactory to the Initial Purchaser the
Representatives, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Memorandum and any amendment or supplement thereto and (ii) procedures shall be
brought down to a date no more than three business days prior to the Closing
Date.

 

(m)            [Reserved].

 

(n)            The Company and the Guarantors shall have executed and delivered
the Indenture, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.

 

(o)            The sale of the Securities shall not be enjoined (temporarily or
permanently) on the Closing Date.

 

(p)            On or before the Closing Date, the Initial Purchasers and counsel
for the Initial Purchasers shall have received such information, documents,
letters and opinions as they may reasonably require for the purposes of enabling
them to pass upon the issuance and sale of the Securities as contemplated
herein, or in order to evidence the accuracy of any of the representations and
warranties, or the satisfaction of any of the conditions or agreements, herein
contained.

 

If any condition specified in this Section ‎5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections ‎6(g), ‎8 and 16 hereof shall at all times
be effective and shall survive such termination.

 



 23 

 

  

6.             Covenants of the Company. Each of the Company and the Guarantors
covenants with each Initial Purchaser as follows:

 

(a)            To furnish to you in New York City, without charge, as promptly
as practicable following the Time of Sale and in any event not later than the
second business day following the date hereof and during the period mentioned in
Section ‎6(d) or ‎(e), as many copies of the Time of Sale Memorandum, the Final
Memorandum, any Incorporated Documents and any supplements and amendments
thereto as you may reasonably request.

 

(b)            Before amending or supplementing the Preliminary Memorandum, the
Time of Sale Memorandum or the Final Memorandum, to furnish to you a copy of
each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which you reasonably object.

 

(c)            To furnish to you a copy of each proposed Additional Written
Offering Communication to be prepared by or on behalf of, used by, or referred
to by the Company and not to use or refer to any proposed Additional Written
Offering Communication to which you reasonably object.

 

(d)            If the Time of Sale Memorandum is being used to solicit offers to
buy the Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading or if, in the judgment of the
Representatives or counsel for the Initial Purchasers, it is necessary to amend
or supplement the Time of Sale Memorandum to comply with applicable law,
forthwith to prepare and furnish, at its own expense, to the Initial Purchasers
and to any dealer upon request, either amendments or supplements to the Time of
Sale Memorandum so that the statements in the Time of Sale Memorandum as so
amended or supplemented will not, in the light of the circumstances under which
they are made, when delivered to a Subsequent Purchaser, be misleading or so
that the Time of Sale Memorandum, as amended or supplemented, will comply with
applicable law.

 

(e)            If, during such period after the date hereof and prior to the
date on which all of the Securities shall have been sold by the Initial
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Memorandum in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading or if, in the judgment of the Representatives or counsel for the
Initial Purchasers, it is necessary to amend or supplement the Final Memorandum
to comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers, either amendments or supplements to the
Final Memorandum so that the statements in the Final Memorandum as so amended or
supplemented will not, in the light of the circumstances under which they are
made, when delivered to a Subsequent Purchaser, be misleading or so that the
Final Memorandum, as amended or supplemented, will comply with applicable law.

 



 24 

 

  

(f)            To endeavor to qualify the Securities for offer and sale under
the securities or blue sky laws of such jurisdictions (that are required for the
offer and sale) as you shall reasonably request, provided that, in connection
therewith, the Company shall not be required to (i) qualify as a foreign
corporation in any jurisdiction in which it would not otherwise be required to
so qualify, (ii) file a general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any jurisdiction in which it
would not otherwise be subject.

 

(g)            Whether or not the transactions contemplated in this Agreement
are consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the issuance and
sale of the Securities, including, without limitation, in connection with the
preparation, printing, shipping and distribution of the Preliminary Memorandum,
the Time of Sale Memorandum, the Final Memorandum, any Additional Written
Offering Communication and any amendments and supplements to any of the
foregoing, this Agreement, the Indenture and the Securities, including all
printing costs associated therewith, and the delivering of copies thereof to the
Initial Purchasers, (ii) all costs and expenses related to the transfer and
delivery of the Securities to the Initial Purchasers, including any transfer,
stamp or other taxes payable thereon, (iii) the cost of printing or producing
any Blue Sky or legal investment memorandum in connection with the offer and
sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities for offer and sale under
state securities laws as provided in Section 6(f) hereof, including filing fees
, (iv) any fees charged by rating agencies for the rating of the Securities, (v)
the fees and expenses, if any, incurred in connection with the admission of the
Securities for trading any appropriate market system, (vi) the costs and charges
of the Trustee and any transfer agent, registrar or depositary, (vii) the cost
of the preparation, issuance and delivery of the Securities, (viii) the costs
and expenses of the Company relating to investor presentations on any “road
show” undertaken in connection with the marketing of the offering of the
Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, and the
cost of any aircraft chartered in connection with the road show and (ix) all
other cost and expenses incident to the performance of the obligations of the
Company hereunder for which provision is not otherwise made in this Section 6.
It is understood, however, that except as provided in the last paragraph of
Section 4, Section 6, Section ‎8, the last paragraph of Section 11, Section 17
and Section 18 and Schedule V, the Initial Purchasers will pay all of their
costs and expenses.

  

 25 

 



 

(h)            Neither the Company nor any Affiliate will sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which if, as a result of the doctrine of
“integration” referred to in Rule 502 under the Securities Act, such offer or
sale would render invalid (for the purpose of (i) the sale of the Securities by
the Company to the Initial Purchasers, (ii) the resale of the Securities by the
Initial Purchasers to the Subsequent Purchasers or (iii) the resale of the
Securities by such Subsequent Purchasers to others) the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof or by Rule 144A or by Regulation S thereunder or otherwise.

 

(i)            Without the Representatives’ prior consent, not to, and to cause
its affiliates or any other person acting on its or their behalf (other than the
Initial Purchasers, as to which no covenant is given) not to, solicit offers
for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act.

 

(j)            While any of the Securities remain outstanding, to make
available, upon request, to any holder of such Securities and any prospective
purchasers thereof the information specified in Rule 144A(d)(4) under the
Securities Act, unless as such time the Company shall be subject to Section 13
or 15(d) of the Exchange Act and shall have filed all reports required to be
filed pursuant to such Sections and the related rules and regulations of the
Commission.

 

(k)            None of the Company, its Affiliates or any person acting on its
or their behalf (other than the Initial Purchasers) will engage in any directed
selling efforts (as that term is defined in Regulation S) with respect to the
Securities, and the Company and its Affiliates and each person acting on its or
their behalf (other than the Initial Purchasers) will comply with the offering
restrictions requirement of Regulation S.

 

(l)            The Company will not, and will not cause any person that is an
affiliate (as defined in Rule 144 under the Securities Act) at such time (or has
been an affiliate within the three months preceding such time) to, resell any of
the Securities that have been acquired by any of them.

 

(m)            To apply the net proceeds from the sale of the Securities in the
manner described under the caption “Use of Proceeds” in the Time of Sale
Memorandum and the Final Memorandum.

 



 26 

 

  

(n)            During the period of 90 days following the date hereof, the
Company will not and will not permit any Subsidiary to, without the prior
written consent of the Representatives (which consent may be withheld at their
sole discretion), directly or indirectly, sell, offer, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
within the meaning of Rule 16a-1 under the Exchange Act, or otherwise dispose of
or transfer, or announce the offering of, or file any registration statement
under the Securities Act in respect of, any debt securities of the Company or
any Subsidiary or securities exchangeable for or convertible into debt
securities of the Company or any Subsidiary (other than as contemplated by this
Agreement).

 

(o)            The Company and the Guarantors, severally and jointly, shall pay,
and shall indemnify and hold the Initial Purchasers harmless against, any stamp,
issue, registration, documentary, sales, transfer or other similar taxes or
duties imposed under the laws of the Cayman Islands, Canada and the United
States or any political sub-division or taxing authority thereof or therein that
is payable in connection with (i) the execution, delivery, consummation or
enforcement of this Agreement, (ii) the creation, allotment and issuance of the
Securities, (iii) the sale and delivery of the Securities to the Initial
Purchasers or purchasers procured by the Initial Purchasers, or (iv) the resale
and delivery of the Securities by the Initial Purchasers in the manner
contemplated herein.

 

(p)            All sums payable to an Initial Purchaser shall be considered
exclusive of any value added or similar taxes. Where the Company or a Guarantor
is obliged to pay value added or similar tax on any amount payable hereunder to
an Initial Purchaser, the Company or such Guarantor shall in addition to the sum
payable hereunder pay an amount equal to any applicable value added or similar
tax.

 

7.             Offering of Securities; Restrictions on Transfer. (a) The Company
understands that the Initial Purchasers intend to offer the Securities for
resale on the terms set forth in the Time of Sale Memorandum. Each Initial
Purchaser, severally and not jointly, represents, warrants and agrees that:

 

(i)                 it is a qualified institutional buyer within the meaning of
Rule 144A under the Securities Act (a “QIB”), an accredited investor within the
meaning of Rule 501(a) under the Securities Act and an accredited investor
within the meaning of NI 45-106 with such knowledge and experience in financial
and business matters as are necessary in order to evaluate the merits and risk
of an investment in the Notes;

  

 27 

 



  

 

(ii)            it or any affiliate thereof (if such affiliate offers and sells
Securities in accordance with this Agreement) is duly registered or licensed or
exempt from any such requirement in those jurisdictions in which it is required
to be so registered or licensed in order to offer the Securities for resale;

 

(iii)            without the Representatives’ prior consent, it has not
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D under the
Securities Act (“Regulation D”) or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act;

 

(iv)            it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer or sell, the Securities as part of their
initial offering except to persons whom it reasonably believes to be QIBs in
transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in
connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; and

 

(v)            it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering to persons resident in Canada unless it has provided a copy of the
Preliminary Memorandum, the Final Memorandum and the Pricing Supplement to such
persons and except to persons:

 

(A)            which are not individuals;

 

(B)            whom it reasonably believes are “accredited investors” as defined
in Section 1.1 of National Instrument 45-106 Prospectus Exemptions (“NI 45-106”)
or subsection 73.3(1) of the Securities Act (Ontario) (the “OSA”), as
applicable, and (1) whom are either purchasing the Securities as principal for
their own account, or are deemed to be purchasing the Securities as principal
for their own account in accordance with Canadian Securities Laws and not as
agent for the benefit of another person; (2) if they are an “accredited
investor” in reliance on paragraph (m) of the definition of “accredited
investor” in section 1.1 of NI 45-106, such person was not created or used
solely to purchase or hold the Securities as an “accredited investor” as
described under that paragraph (m); and (3) whom are not purchasing the
Securities pursuant to any of (i) subsections (e), (e.1), (j), (j.1), (k) or (l)
of the definition of “accredited investor” in Section 1.1 of NI 45-106,
subsections (d), (q) or (v) of the definition of “accredited investor” in
Section 1.1 of NI 45-106, as an “individual” or, subsections (d), (i) or (j) of
the definition of “accredited investor” in Section 73.3(1) of the OSA as a
“person”; and

 

(C)            which are “permitted clients” as defined in National Instrument
31-103 Registration Requirements, Exemptions and Ongoing Registrant Obligations
(“NI 31-103”) if any Initial Purchaser is relying on the international dealer
exemption pursuant to NI 31-103.

 



28

 

 

(b)            Each Initial Purchaser acknowledges and agrees that the Company
and, for purposes of the opinions to be delivered to the Initial Purchasers
pursuant to Sections 5(d) and 5(j) hereof, counsel for the Company and counsel
for the Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of the Initial Purchasers, and compliance by the
Initial Purchasers with their agreements, contained in paragraph (a) above, and
each Initial Purchaser hereby consents to such reliance.

 

(c)            Each Initial Purchaser will provide to the Company the Personal
Information (as defined in the Final Memorandum) of any subsequent purchasers
resident in Canada and provide any information related to any Initial Purchaser
that may be required by the Company, in each case, in order for the Company to
meet its obligation to file with the applicable Canadian Securities Commissions
within 10 days of the Closing Date report(s) of exempt distribution in
accordance with Form 45-106F1 of NI 45-106 (with such modifications as permitted
under ASC Rule 72-501 in respect of sales outside of Canada).

 

(d)            The Company acknowledges and agrees that the Initial Purchasers
may, in accordance with the Securities Act and if applicable Canadian Securities
Laws, offer and sell Securities to or through any affiliate of an Initial
Purchaser and that any such affiliate may offer and sell Securities purchased by
it to or through any Initial Purchaser; provided such affiliate is duly
registered or licensed or exempt from any such requirement in those
jurisdictions in which it is required to be so registered or licensed in order
to offer the Securities for resale.

 

8.             Indemnity and Contribution. (a) Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its directors and officers and each person, if any, who
controls any Initial Purchaser within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each affiliate of each
Initial Purchaser within the meaning of Rule 405 under the Securities Act from
and against any and all losses, claims, damages, liabilities and expenses
(including, without limitation, any legal or other expenses reasonably incurred
in connection with defending or investigating any such action or claim, as such
expenses are incurred) caused by any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Memorandum, the Time
of Sale Memorandum, any Additional Written Offering Communication prepared by or
on behalf of, used by, or referred to by the Company or the Final Memorandum or
any amendment or supplement thereto, or caused by any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except insofar as such losses, claims, damages,
liabilities or expenses are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to any
Initial Purchaser furnished to the Company by such Initial Purchaser through the
Representatives expressly for use in the Preliminary Memorandum, the Pricing
Supplement, any Additional Written Offering Communication or the Final
Memorandum (or any amendment or supplement thereto). The indemnity agreement set
forth in this Section ‎8(a) shall be in addition to any liabilities that the
Company and the Guarantors may otherwise have.

 



29

 

 

(b)            Each Initial Purchaser agrees, severally and not jointly, to
indemnify and hold harmless the Company, each Guarantor, each of their directors
and officers and each person, if any, who controls the Company or any Guarantor
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the foregoing indemnity from the Company
to such Initial Purchaser, but only with reference to information relating to
such Initial Purchaser furnished to the Company by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Memorandum, the
Pricing Supplement, any Additional Written Offering Communication or the Final
Memorandum (or any amendment or supplement thereto). Each of the Company and the
Guarantors hereby acknowledges that the only information that the Initial
Purchasers through the Representatives have furnished to the Company expressly
for use in the Preliminary Memorandum, the Time of Sale Memorandum, any
Additional Written Communication set forth in Schedule II hereto, or the Final
Memorandum (or any amendment or supplement thereto) are the statements set forth
in the first sentence of the seventh paragraph and the fourth sentence of the
eleventh paragraph under the caption “Plan of Distribution” in the Preliminary
Memorandum and the Final Memorandum (the “Initial Purchaser Information”). The
indemnity agreement set forth in this Section ‎8(b) shall be in addition to any
liabilities that each Initial Purchaser may otherwise have.

 

(c)            In case any proceeding (including any governmental investigation)
shall be instituted involving any person in respect of which indemnity may be
sought pursuant to Section ‎8(a) or ‎8(b), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing; provided, however, that the failure to so
notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section ‎8 except to the extent
that it has been materially prejudiced by such failure (through the forfeiture
of substantive rights and defenses) and shall not relieve the indemnifying party
from any liability that the indemnifying party may have to an indemnified party
other than under this Section ‎8. The indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel, (ii) the
indemnifying party has failed within a reasonable time to retain counsel
reasonably satisfactory to the indemnified party, (iii) the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the indemnified
party, or (iv) the named parties to any such proceeding (including any impleaded
parties) include both the indemnifying party and the indemnified party and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood that the
indemnifying party shall not, in respect of the legal expenses of any
indemnified party in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the fees and expenses of more than one
separate firm (in addition to any local counsel) for all such indemnified
parties and that all such fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by the Representatives, in
the case of parties indemnified pursuant to Section ‎8(a), and by the Company,
in the case of parties indemnified pursuant to Section ‎8(b). The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss, claim, damage, liability or expense
by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second and third sentences of this paragraph, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding and does not include any statements as to or any findings of fault,
culpability or failure to act by or on behalf of any indemnified party.

 



30

 

 

(d)            To the extent the indemnification provided for in Section ‎8(a)
or ‎8(b) is unavailable to an indemnified party or insufficient in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then
each indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the aggregate amount of such
losses, liabilities claims, damages or expenses incurred by such indemnified
party as a result of such losses, claims, damages, liabilities or expenses (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company and the Guarantors on the one hand and the Initial Purchasers on
the other hand from the offering of the Securities or (ii) if the allocation
provided by clause ‎8(d)(i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause ‎8(d)(i) above but also the relative fault of the Company and the
Guarantors on the one hand and of the Initial Purchasers on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or expenses, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Guarantors
on the one hand and the Initial Purchasers on the other hand in connection with
the offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (net of
total Initial Purchasers’ discounts but before deducting expenses) received by
the Company and the total discounts and commissions received by the Initial
Purchasers bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantors on the one hand and of the Initial
Purchasers on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Guarantors, or by the Initial Purchasers, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Initial Purchasers’
respective obligations to contribute pursuant to this Section ‎8 are several in
proportion to the respective principal amount of Securities they have purchased
hereunder as set forth opposite their names in Schedule I hereto, and not joint.

 



31

 

 

(e)            The Company and the Guarantors and the Initial Purchasers agree
that it would not be just or equitable if contribution pursuant to Section ‎8(d)
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
Section ‎8(d). The amount paid or payable by an indemnified party as a result of
the losses, claims, damages and liabilities referred to in Section ‎8(d) shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (e), no Initial Purchaser shall be obligated to
make contributions hereunder that in the aggregate exceed the total discounts,
commissions and other compensation received by such Initial Purchaser under this
Agreement, less the aggregate amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section ‎8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

 

(f)            The indemnity and contribution provisions contained in this
Section ‎8 and the representations, warranties and other statements of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of any Initial Purchaser, any person
controlling any Initial Purchaser or any affiliate of any Initial Purchaser or
by or on behalf of the Company, its officers or directors or any person
controlling the Company and (iii) acceptance of and payment for any of the
Securities.

 



32

 

 

9.             Termination. (a) The Representatives, on behalf of the Initial
Purchasers, may terminate this Agreement at any time at or prior to the Closing
Date, by notice to the Company, if (i) since the time of execution of this
Agreement or the earlier respective dates as of which information is given in
the Preliminary Memorandum, there shall have been any material adverse change in
the business, properties, management, condition (financial or otherwise),
liquidity, results of operations or prospects of the Company and the
Subsidiaries taken as a whole the effect of which change or development is, in
the sole judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the completion of the offering of
Securities contemplated by this Agreement or to enforce contracts for the sale
of such Securities; (ii) the Company or the Guarantors shall be in breach of,
default under or non-compliance with any covenant, term or condition of this
Agreement, in any material respect, or any representation or warranty given by
the Company and the Guarantors in this Agreement becomes or are false in any
material respect; (iii) since the time of execution of this Agreement, there
shall have occurred: (A) a suspension or material limitation in trading in
securities generally on the New York Stock Exchange, the NYSE MKT, NASDAQ or the
TSX, (B) a suspension or material limitation in trading in the Company’s
securities on NYSE MKT or the TSX, (C) a general moratorium on commercial
banking activities declared by either federal or New York State authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States or Canada, or (D) an outbreak or escalation of
hostilities or acts of terrorism involving the United States or a declaration by
the United States of a national emergency or war or any other calamity or crisis
or any change in financial, political or economic conditions in the United
States or elsewhere if the effect of any such event specified in this clause
(D), in the sole judgment of the Representatives, makes it impractical or
inadvisable to proceed with the completion of the offering of Securities
contemplated by this Agreement or to enforce contracts for the sale of such
Securities; or (iv) since the time of execution of this Agreement, there shall
have occurred any downgrading in or withdrawal of, or any notice or announcement
shall have been given or made of any intended or potential downgrading in or
withdrawal of, or any watch, review or possible change that does not indicate an
affirmation of, or improvement in, any rating accorded any securities of or
guaranteed by the Company or any Subsidiary by any “nationally recognized
statistical rating organization,” as that term is defined in Section 3(a)(62) of
the Exchange Act.

 

(b)            In the event of any termination of this Agreement under Section
9(a) hereof, neither party will have any liability to the other party hereto,
except the provisions of Sections 1, 6(g), 8, 19 and 16 hereof shall remain in
effect.

 



33

 

 

10.             Effectiveness; Defaulting Initial Purchasers. If one or more
Initial Purchasers shall fail at the Closing Date to purchase the Securities
which it or they are obligated to purchase under this Agreement (the “Defaulted
Securities”), then the Representatives shall have the right, within 24 hours
thereafter, to make arrangements for one of or more of the Initial Purchasers or
any other initial purchasers to purchase all, but not less than all, of the
Defaulted Securities in such amounts as may be agreed upon and upon the terms
herein set forth; provided; however, that if such arrangements shall not have
been completed within such 24 hour period, then:

 

(a)   if the number of Defaulted Securities does not exceed 10% of the number of
Securities to be so purchased by all of the Initial Purchasers on such date, the
non-defaulting Initial Purchasers shall be obligated, severally and not jointly,
to purchase the full amount thereof in the proportions that their respective
initial purchase obligation bears to the purchase obligations of all
non-defaulting Initial Purchasers; or

 

(b)   if the number of Defaulted Securities exceeds 10% of the number of
Securities to be so purchased by all of the Initial Purchasers on such date,
this Agreement shall terminate without liability on the part of any
non-defaulting Initial Purchasers.

 

No action taken pursuant to this Section 10 shall relieve any defaulting Initial
Purchaser from liability in respect of its default. In the event of any such
default which does not result in a termination of this Agreement, either the
Representatives or the Company shall have the right to postpone the Closing Date
for a period not exceeding seven days in order to effect any required changes in
the Time of Sale Memorandum or the Final Memorandum or in any other documents or
arrangements. If any Initial Purchaser defaults pursuant to this Section 10, the
Company shall not be obligated to reimburse such defaulting Initial Purchaser
for its out-of-pocket expenses. As used herein, the term “Initial Purchaser”
includes any person substituted for an Initial Purchaser under this Section 10.

 

11.             Entire Agreement. (a) This Agreement, together with any
contemporaneous written agreements and any prior written agreements (to the
extent not superseded by this Agreement) that relate to the offering of the
Securities, represents the entire agreement between the Company and the Initial
Purchasers with respect to the preparation of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum, the conduct of the offering, and
the purchase and sale of the Securities.

 

(b)            This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company, the Guarantors and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.

 

(c)            The Company acknowledges that in connection with the offering of
the Securities: (i) the Initial Purchasers have acted at arms length, are not
agents of, and owe no fiduciary duties to, the Company, the Guarantors or any
other person, (ii) the Initial Purchasers owe the Company only those duties and
obligations set forth in this Agreement and prior written agreements (to the
extent not superseded by this Agreement) if any, (iii) the Initial Purchasers
may have interests that differ from those of the Company and the Guarantors, and
(iv) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby, and the Company
and the Guarantors have consulted its own legal, accounting, regulatory and tax
advisors to the extent it deemed appropriate. The Company and the Guarantors
waive to the full extent permitted by applicable law any claims it may have
against the Initial Purchasers arising from an alleged breach of fiduciary duty
in connection with the offering of the Securities.

 



34

 

 

12.             Counterparts. This Agreement may be signed in two or more
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.

 

13.             Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Section ‎8 hereof, and in each case their respective successors,
and no other person will have any right or obligation hereunder. The term
“successors” shall not include any Subsequent Purchaser or other purchaser of
the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

 

14.             Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

 

15.             Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.

 

16.             Applicable Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.

 

(a)            Any legal suit, action or proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby (“Related Proceedings”)
may be instituted in the federal courts of the United States of America located
in the City and County of New York or the courts of the State of New York in
each case located in the City and County of New York (collectively, the
“Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum. Each party not located in the United
States irrevocably appoints CT Corporation System as its agent to receive
service of process or other legal summons for purposes of any Related Proceeding
that may be instituted in any Specified Court.

 



35

 

 

(b)            With respect to any Related Proceeding, each party irrevocably
waives, to the fullest extent permitted by applicable law, all immunity (whether
on the basis of sovereignty or otherwise) from jurisdiction, service of process,
attachment (both before and after judgment) and execution to which it might
otherwise be entitled in the Specified Courts, and with respect to any Related
Judgment, each party waives any such immunity in the Specified Courts or any
other court of competent jurisdiction, and will not raise or claim or cause to
be pleaded any such immunity at or in respect of any such Related Proceeding or
Related Judgment, including, without limitation, any immunity pursuant to the
United States Foreign Sovereign Immunities Act of 1976, as amended.

 

(c)            If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder into any currency other than United
States dollars, the parties hereto agree, to the fullest extent permitted by
law, that the rate of exchange used shall be the rate at which in accordance
with normal banking procedures the Initial Purchasers could purchase United
States dollars with such other currency in The City of New York on the business
day preceding that on which final judgment is given. The obligations of the
Company and each Guarantor in respect of any sum due from it to any Initial
Purchaser or any person controlling any Initial Purchaser shall, notwithstanding
any judgment in a currency other than United States dollars, not be discharged
until the first business day following receipt by such Initial Purchaser or
controlling person of any sum in such other currency, and only to the extent
that such Initial Purchaser controlling person may in accordance with normal
banking procedures purchase United States dollars with such other currency. If
the United States dollars so purchased are less than the sum originally due to
such Initial Purchaser or controlling person hereunder, the Company and each
Guarantor agrees as a separate obligation and notwithstanding any such judgment,
to indemnify such Initial Purchaser or controlling person against such loss. If
the United States dollars so purchased are greater than the sum originally due
to such Initial Purchaser or controlling person hereunder, such Initial
Purchaser or controlling person agrees to pay to the Company and the Guarantors
(but without duplication) an amount equal to the excess of the dollars so
purchased over the sum originally due to such Initial Purchaser or controlling
person hereunder.

 



36

 

 

17.             Taxes. If any sum payable by the Company or a Guarantor under
this Agreement is subject to any deduction or withholding tax, tax in the hands
of an Initial Purchaser or taken into account as a receipt in computing the
taxable income of that Initial Purchaser (excluding net income taxes on
underwriting commissions payable hereunder), the sum payable to the Initial
Purchaser under this Agreement shall be increased to such sum as will ensure
that the Initial Purchaser shall be left with the sum it would have had in the
absence of such tax, provided that no such additional amounts shall be paid on
account of (i) net income, franchise, and branch profits taxes, (ii) taxes that
would not have been imposed but for the failure to provide, upon the reasonable
request of the Company or a Guarantor, the Company or the Guarantors with any
certification, form or other documentation (including without limitation the
appropriate IRS Form W-8 or Form W-9), and (iii) any U.S. federal withholding
taxes imposed under Sections 1471 through 1474 of the Code, any treasury
regulations thereunder or any related intergovernmental agreements and
legislation, rules or practices adopted pursuant to any such intergovernmental
agreement.

 

18.             Headings. The headings of the sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed a part
of this Agreement.

 

19.             Notices. All notices and other communications hereunder shall be
in writing and effective only upon receipt and if to the Initial Purchasers
shall be delivered, mailed or sent to you in care of BofA Securities, Inc., One
Bryant Park, New York, New York 10036, Attention: High Grade Transaction
Management/Legal, and Credit Suisse Securities (USA) LLC, Eleven Madison Avenue,
New York, New York 10010, Facsimile: (212) 325-4296, Attention: IBCM-Legal, with
a copy to Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York
10017, Attention: Byron Rooney, Esq.; and if to the Company shall be delivered,
mailed or sent to 900, 520 - 3 Avenue SW, Calgary, Alberta Canada T2P 0R3, fax
(403) 265-3242, Attention: Kristine Robidoux, with a copy to Gibson, Dunn &
Crutcher LLP, 1221 McKinney Street, Suite 3700, Houston, Texas 77010, Attention:
Hillary Holmes, Esq.

 

20.             Compliance with USA Patriot Act. In accordance with the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law on October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Company and the Guarantors, which information may include the name and addresses
of their respective clients, as well as other information that will allow the
Initial Purchasers to properly identify their respective clients.

 

21.             Recognition of the U.S. Special Resolution Regimes.

 

(a)            In the event that any Initial Purchaser that is a Covered Entity
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer from such Initial Purchaser of this Agreement, and any interest and
obligation in or under this Agreement, will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if this
Agreement, and any such interest and obligation, were governed by the laws of
the United States or a state of the United States.

 



37

 

 

(b)            In the event that any Initial Purchaser that is a Covered Entity
or a BHC Act Affiliate of such Initial Purchaser becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Agreement that
may be exercised against such Initial Purchaser are permitted to be exercised to
no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

 

As used in this Section 21:

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Covered Entity” means any of the following:

 

(i) a “covered entity” as the term is defined in, and interpreted in accordance
with, 12 C.F.R§ 252.82(b);

 

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

[Signature Pages Follow]

 



38

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 



 

  Very truly yours,         GRAN TIERRA ENERGY INC., as Issuer               By:
/s/ Ryan Ellson     Name: Ryan Ellson     Title: Chief Financial Officer        
      GRAN TIERRA ENERGY INTERNATIONAL HOLDINGS LTD., as Guarantor              
By: /s/ Manuel Antonio Buitrago Vives     Name: Manuel Antonio Buitrago Vives  
  Title: Director               GRAN TIERRA RESOURCES LIMITED, as Guarantor    
          By: /s/ Ryan Ellson     Name: Ryan Ellson     Title: Chief Financial
Officer                 PETROLIFERA PETROLEUM (COLOMBIA) LIMITED, as Guarantor  
            By: /s/ Manuel Antonio Buitrago Vives     Name: Manuel Antonio
Buitrago Vives     Title: Director

 

[Signature Page to Purchase Agreement]

 





 



 

  GRAN TIERRA ENERGY CAYMAN ISLANDS INC., as Guarantor               By: /s/
Manuel Antonio Buitrago Vives     Name: Manuel Antonio Buitrago Vives     Title:
Director               GRAN TIERRA COLOMBIA INC., as Guarantor               By:
/s/ Manuel Antonio Buitrago Vives     Name: Manuel Antonio Buitrago Vives    
Title: Director               GRAN TIERRA ENERGY COLOMBIA, LLC, as Guarantor    
          By: /s/ Manuel Antonio Buitrago Vives     Name: Manuel Antonio
Buitrago Vives     Title: Director               GRAN TIERRA ENERGY CANADA ULC,
as Guarantor               By: /s/ Ryan Ellson     Name: Ryan Ellson     Title:
Chief Financial Officer

 

[Signature Page to Purchase Agreement]

 





 

 

BofA Securities, Inc.   Credit Suisse Securities (USA) LLC       Acting on
behalf of themselves and as the
Representatives of the several Initial
Purchasers named in Schedule I hereto.       BofA Securities, Inc.              
    By: /s/ Matthew Radley     Name: Matthew Radley     Title: Managing Director
                  Credit Suisse Securities (USA) LLC                   By: /s/
Michael Cummings     Name: Michael Cummings     Title: Managing Director  

 

[Signature Page to Purchase Agreement]



 





 

 

Schedule I

 

Initial Purchaser  Principal Amount of
Securities to be Purchased  Credit Suisse Securities (USA) LLC   $97,500,000 
BofA Securities, Inc.   $82,500,000  Scotia Capital (USA) Inc.   $27,750,000 
RBC Capital Markets, LLC   $27,750,000  SG Americas Securities, LLC  
$19,500,000  HSBC Securities (USA) Inc.   $16,500,000  Natixis Securities
Americas LLC   $12,000,000  BBVA Securities Inc.   $6,000,000  Canaccord Genuity
LLC   $6,000,000  CIBC World Markets Corp.   $4,500,000  Total:   $300,000,000 

 



I-1

 

 

Schedule II

 

Permitted Communications

 

Time of Sale Memorandum

 

1.Preliminary Memorandum

 

2.Pricing Supplement

 

3.Additional Written Offering Communication: None

 

4.Orally communicated pricing information used in addition to a pricing term
sheet: None

 

Permitted Additional Written Offering Communications

 

Each electronic “road show” as defined in Rule 433(h) furnished to the Initial
Purchasers prior to use that the Initial Purchasers and Company have agreed may
be used in connection with the offering of the Securities



 

II-1

 



 

SCHEDULE III

 

ENTITY NAME

Jurisdiction

of Organization

*Gran Tierra Resources Limited Alberta Gran Tierra Energy Mexico Holdings 1 LLC
Delaware Gran Tierra Energy Mexico Holdings 2 LLC Delaware Gran Tierra México
Energy S.A. de C.V. Mexico *Gran Tierra Energy International Holdings Ltd.
Cayman Islands Gran Tierra Energy N.V. ULC Alberta †*Petrolifera Petroleum
(Colombia) Limited Cayman Islands *Gran Tierra Energy Cayman Islands Inc. Cayman
Islands *Gran Tierra Energy Canada ULC Alberta †*Gran Tierra Energy Colombia,
LLC Cayman Islands *Gran Tierra Colombia Inc. Cayman Islands Gran Tierra Energy
Resources Inc. Cayman Islands Suroco Energy Venezuela Venezuela Vetra
Petroamerica P&G Corp. Barbados Southeast Investment Corporation Panama Vetra
Southeast SLU Spain

*Petrolatina Energy Limited

In Liquidation

U.K.

Petrolatina (CA) Limited

In Liquidation

U.K.

Taghmen Argentina Limited

In Liquidation

U.K.

 



III-1

 

 

Pricing Term Sheet, dated May 20, 2019,
to Preliminary Offering Memorandum, dated May 9, 2019

 

Strictly Confidential

 

Gran Tierra Energy Inc.
$300,000,000 7.750% Senior Unsecured Notes Due 2027

 

Issuer: Gran Tierra Energy Inc. Initial Guarantors: Gran Tierra Energy
International Holdings Ltd. and each of the other subsidiaries of Gran Tierra
Energy Inc., other than immaterial subsidiaries, that is a guarantor under the
credit agreement Security Description: 7.750% Senior Unsecured Notes due 2027
Form of Distribution: Rule 144A / Reg S / Accredited Investors (Canada)
Principal Amount: $300,000,000 Gross Proceeds: $295,629,000 Maturity: May 23,
2027 Coupon: 7.750% Issue Price: 98.543% of principal amount, plus accrued
interest from May 23, 2019, if any Yield to Maturity: 8.000% Interest Payment
Dates: May 23 and November 23, commencing on November 23, 2019 Equity Clawback:
Up to 35% at 107.7500% prior to May 23, 2022 Optional Redemption:

Make-whole call @ T+50 bps prior to May 23, 2023 then:



 



  On or after: Price:     May 23, 2023 103.8750%     May 23, 2024 101.9375%    
May 23, 2025 and after 100.0000%  



 

Change of Control: 101% plus accrued and unpaid interest

 



D-1

 

 

Trade Date: May 20, 2019 Settlement: T+3 May 23, 2019 CUSIP: 144A: 38502J AA9
RegS: U37016 AA7 ISIN: 144A: US38502JAA97
RegS: USU37016AA70 Listing: SGX-ST Denominations/Multiple: $200,000 x $1,000
Governing Law: New York Global Coordinators and Joint Bookrunners: BofA
Securities, Inc.
Credit Suisse Securities (USA) LLC Joint Bookrunners: HSBC Securities (USA) Inc.
Natixis Securities Americas LLC
RBC Capital Markets, LLC
Scotia Capital (USA) Inc.
SG Americas Securities, LLC Co-Managers: BBVA Securities Inc.
Canaccord Genuity LLC
CIBC World Markets Corp.

This pricing term sheet (the “Pricing Term Sheet”) is qualified in its entirety
by reference to the Preliminary Offering Memorandum, dated May 9, 2019, of the
Issuer (the “Preliminary Offering Memorandum”). The information in this Pricing
Term Sheet supplements the Preliminary Offering Memorandum and updates and
supersedes the information in the Preliminary Offering Memorandum to the extent
it is inconsistent with the information in the Preliminary Offering Memorandum.
In all other respects, the Pricing Term Sheet is qualified in its entirety by
reference to the Preliminary Offering Memorandum, including all other documents
incorporated by reference therein, as applicable. Terms used and not defined
herein have the meanings assigned to them in the Preliminary Offering
Memorandum.

 

We expect that delivery of the Notes will be made against payment thereof on or
about May 23, 2019, which will be the third business day following the pricing
of the Notes (such settlement cycle being herein referred to as “T+3”). Under
Rule 15c6-1 under the Exchange Act, trades in the secondary market generally are
required to settle in two business days, unless the parties to any such trade
expressly agree otherwise. Accordingly, purchasers who wish to trade the Notes
on the day of pricing will be required, by virtue of the fact that the Notes
initially will settle in T+3, to specify an alternate settlement cycle at the
time of any such trade to prevent a failed settlement. Purchasers of the Notes
who wish to trade the Notes prior to closing should consult their own advisor.



 

2

 



 

The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the securities laws of any other jurisdiction. The
Notes may not be offered or sold in the United States or to U.S. persons, as
defined in Regulation S, except in transactions exempt from, or not subject to,
the registration requirements of the Securities Act. Accordingly, the Notes are
being offered only to (1) qualified institutional buyers, as defined in Rule
144A under the Securities Act, and (2) outside the United States to non-U.S.
persons, as defined in Regulation S under the Securities Act, in compliance
therewith.

 

Similarly, the Notes have not been qualified for distribution to the public
under applicable Canadian securities laws. The Notes are being offered in each
of the provinces of Canada to institutional accredited investors on a private
placement basis in accordance with NI 45-106 – Prospectus Exemptions (“NI
45-106”) without the filing of a prospectus. Purchasers of the Notes in Canada
must qualify to invest in accordance with the requirements of the securities
laws of the jurisdiction in which they reside.

 

This material is confidential and is for your information only, and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

 

This communication is being distributed in the United States solely to qualified
institutional buyers, as defined in Rule 144A under the Securities Act and
outside the United States solely to non-U.S. persons, as defined in Regulation
S. This communication is also being distributed solely to institutional
accredited investors as defined in NI 45-106 under Canadian securities laws.

 

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such an offer or solicitation in such jurisdiction.

 

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 



3

 

 

